Citation Nr: 1118945	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating for left ear hearing loss,. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1966 to November 1968, and from January 1991 to February 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire period of increased rating, the Veteran's service-connected left ear hearing loss was manifested by pure tone average of 28.75, and speech recognition ability of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In an October 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran was afforded a VA examination.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).   

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (the CAVC) held that staged ratings apply to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."    

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. §4.86.

Rating Left Ear Hearing Loss

In an October 1999 rating decision, service connection was granted for left ear hearing loss, with a zero percent disability rating, effective from February 1, 1999.  The current claim for increase that is on appeal was received in September 2008.  At the May 2009 VA examination, the Veteran reported that he did not experience a great deal of difficulty due to his hearing loss, but reported that his wife reports that he does not hear well.  

The Veteran's attorney has asserted generally and without time reference that the Veteran's left ear hearing loss is getting worse.  The Veteran's attorney has otherwise submitted a host of unrelated legal recitations and contentions, including, e.g., inapposite references to direct and secondary service connection, that are not specific to this Veteran's claim for increased rating for left ear hearing loss, as well as references to general legal standards that are applicable that VA has applied in this case.

Pertinent to the period on appeal, there is one audiometric assessment of record.  The report of VA examination in May 2009 reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
35
50

The pure tone average was 28.75.  Speech recognition testing (Maryland CNC) was measured as 96 percent.  The May 2009 examiner diagnosed a mild to moderate high frequency sensorineural hearing loss in the left ear.  

Notwithstanding the Veteran's attorney's general assertion of worsening of left ear hearing loss, the weight of the evidence demonstrates no compensable worsening.  After review of the evidence, the Veteran's complaints, and audiological testing in May 2009, the VA examiner assessed that the Veteran's hearing ability has remained essentially stable since his last evaluation dated July 10, 2004.  Such findings and assessment are consistent with the Veteran's own report at the May 2009 VA examination that he does not experience a great deal of difficulty due to his hearing loss. 

While the Board has considered and weighed all the evidence of record, including the Veteran's reported complaints of left ear hearing loss, of more probative value in this case than general characterizations of hearing loss severity are the specific clinical measures by audiometric testing and speech recognition testing.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I hearing in the service-connected left ear with level I hearing in the nonservice-connected right ear results in a zero percent rating.

The Board also notes that the readings do not meet the requirements noted above for exceptional patterns of hearing impairment at 38 C.F.R. § 4.86.  Thus, based on the schedular criteria, the Board finds that a compensable disability rating for left ear hearing loss is not warranted for any period of increased rating claim.  

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

In this regard, the May 2009 VA examiner specifically addressed the functional effects caused by the Veteran's left ear hearing loss disability.  The examiner found that there were significant occupational effects, but no effect on usual daily activities; however, the Veteran reported to the examiner that he does not experience a great deal of difficulty due to his hearing loss, although his wife has said that he does not hear well.  The VA examiner also concluded that the Veteran's hearing ability has remained essentially stable since his last evaluation dated July 10, 2004. 

Additionally, the Veteran has not submitted, with respect to the current claim, any statements that describe the effect that his hearing loss has caused regarding occupational or social functioning, aside from the comments made to the VA examiner.  In his claim, he stated that his hearing was worse, but did not describe how it was worse.  In his notice of disagreement and VA Form 9, his statements were primarily legal in nature, regarding VA's duty to assist and the burden of proof applied.  Therefore, the Board finds that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  While the examiner found significant occupational impact, neither the examiner nor the Veteran have described such symptoms or impact that is not contemplated by the rating schedule.  The fact that there is occupational impact does not render the rating schedule inadequate to evaluate the level of disability.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left ear hearing loss disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the criteria for a compensable disability rating for left ear hearing loss are not met, and are not more nearly approximated than those for a noncompensable 

rating, for any period of increased rating claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38C.F.R. §§ 4.3, 4.7.


ORDER

A compensable disability rating for left ear hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


